Citation Nr: 1038224	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 
percent for status post operative chronic left ankle sprain prior 
to November 7, 2005, and from January 1, 2006.  

2.  Entitlement to a compensable initial rating for scar, left 
ankle.  

3.  Entitlement to a compensable initial rating for numbness of 
the peroneal nerve, left foot.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1990 to January 
1996.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2005 and February 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In October 2005, the Veteran was granted service connection for 
chronic left ankle sprain, with a 10 percent rating assigned, 
effective May 18, 2005.

In February 2006, a temporary total rating was assigned, 
effective November 7, 2005, based on surgical treatment of the 
service connected left ankle disability necessitating 
convalescence.  A 10 percent rating was resumed effective January 
1, 2006.  The February 2006 rating decision also granted service 
connection for scar, left ankle, with a noncompensable rating 
assigned, effective November 7, 2005, and for numbness of the 
peroneal nerve, left foot, with a noncompensable rating, 
effective November 7, 2005.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran received a VA examination in February 2006 to assess 
the severity of his left ankle disability following surgery.  

The VA examination report did include range of motion testing and 
a measurement of the scar.  The report stated that there was 
additional limitation of joint function due to pain and other 
functional factors, but did not provide an assessment of the 
additional limitation in terms of the degrees of range of motion.  
This is necessary to appropriately evaluate the Veteran's current 
disability.  DeLuca v. Brown, 8 Vet App 202 (1995).

The examiner stated that he could not report the range of 
additional limitation of motion without resort to speculation.  
This remark is difficult to understand inasmuch he was being 
asked to provide information that should have been observable 
during the examination.  The examiner would, presumably, be able 
to observe the point at which pain on motion was apparent, and to 
observe the range of motion after repetitive motion.

The examiner noted that the Veteran had a scar as a residual 
recent ankle surgery, but did not report whether the scar was 
tender on examination, although tenderness was reported anterior 
to the scar.  A tender scar on examination would warrant a 
compensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009).

The examiner also noted that in addition to disability of the 
peroneal nerve, the Veteran's ankle surgery had resulted in other 
nerve damage.  The examiner did not specify of further describe 
the nerve damage.

Therefore, a new VA examination must be provided.  Accordingly, 
the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his left ankle disabilities.  
The examiner should review the claims 
folder and note such review in the 
examination report.

The examiner should report the ranges of 
left ankle motion in degrees.  The 
examiner should determine whether the left 
ankle disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  

The examiner should note the points in the 
rages of motion when pain becomes evident.

The examiner should further note the 
severity of any subluxation or 
instability.

The examiner should note the extent of any 
ankle scar and whether it is tender on 
examination, as well as any other 
manifestations of the scar.

The examiner should identify all 
associated neurologic impairment, note the 
nerves involved, and opine as to the 
severity of the symptoms.

The examiner should provide an opinion as 
to whether the service connected left 
ankle disabilities would prevent the 
Veteran from obtaining or maintaining 
gainful employment for which his education 
and occupational experience would 
otherwise qualify him.  The examiner 
should provide a rationale for this 
opinion.

2.  If the benefits sought on appeal 
remain denied, the RO or AMC should issue 
a supplemental statement of the case 
before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

